           Case 1:20-cv-01491-APM Document 20 Filed 06/11/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    PRAIRIE BAND POTAWATOMI NATION,

                 Plaintiff,

          v.
                                                                    Case No. 1:20-cv-01491
    STEVEN MNUCHIN, in his official capacity as
    Secretary of Treasury,

                 Defendant.


    STATEMENT OF AMICI CURIAE PLAINTIFF TRIBES IN RESPONSE TO COURT’S
                         JUNE 11, 2020 HEARING 1

         Earlier today, the Court ordered the Parties and Amici Curiae Plaintiff Tribes to discuss

the remaining distribution of Title V funds of the Coronavirus Aid, Relief, and Economic Security

Act (“CARES Act”). Counsel for Defendant Steven Mnuchin, Secretary of the Department of

Treasury, has indicated that, in light of Plaintiff Prairie Band Potawatomi Nation’s request for

injunctive relief, the Secretary plans to withhold 24% of the remaining 40% of CARES Act funding

that he is statutorily required to distribute to Amicus Curiae Plaintiff Tribes and other similarly

situated tribal governments. He claims that a larger withholding is necessary to cover any

additional claims of the same nature that could increase the Secretary’s liability.

         Defendant’s proposal is unacceptable. The government has no rational basis to withhold

24% of the $3.2 billion pool of CARES Act funds. The amount in dispute is $7.65 million.

Government counsel in today’s argument was provided an opportunity to be heard as to why the

Defendant would withhold more and thereby exacerbate the already egregious delay. He was



1
 Counsel conferred and neither the Plaintiff nor Defendant object to the Amicus Curiae Plaintiff
Tribes filing this statement.
         Case 1:20-cv-01491-APM Document 20 Filed 06/11/20 Page 2 of 4



unable to provide any rational basis whatsoever. And to be sure, once the funds are distributed,

there is no cognizable suit for injunctive relief in this Court. The sole possible lawsuit against the

United States would be in the Court of Federal Claims under the Tucker Act, 28 U.S.C. § 1505,

for money damages. To prevail in such a suit, it is settled law that any plaintiff tribe would have

to identify a “money-mandating” statute entitling plaintiff to relief. See United States v. Navajo

Nation, 556 U.S. 287, 290-91 (2009) (to invoke jurisdiction under the Indian Tucker Act, “the tribe

must identify a substantive source of law that establishes specific fiduciary or other duties” and a

“relevant source of substantive law [that] can fairly be interpreted as mandating compensation for

damages sustained as a result of a breach of the duties the governing law imposes”) (citations

omitted); United States v. Mitchell, 463 U.S. 206, 218 (1983) (“a court must inquire whether the

source of substantive law can fairly be interpreted as mandating compensation by the Federal

Government for the damages sustained”). Government counsel has not identified a statute that

could plausibly be the basis of such liability here. Indeed, there is not one. Given the absence of a

money-mandating duty in the CARES Act and the Secretary’s broad discretion in the allocation of

the CARES Act funds, the Secretary would have no reasonable exposure. Therefore, any delay in

distributing these specific funds is wholly unjustified and would only exacerbate the already

egregious nature of the delay.

       WHEREFORE, Plaintiff Tribes respectfully request that this Court order Treasury to

distribute all funds except for those cabined off for the Chehalis matter and the $7.65 million in

dispute here.

Respectfully submitted June 11, 2020.

                                                      _/s/ Keith M. Harper___________
                                                      Keith M. Harper, DC Bar No. 451956
                                                      Catherine F. Munson, DC Bar No. 985717
                                                      Mark H. Reeves, DC Bar No. 1030782

                                                  2
Case 1:20-cv-01491-APM Document 20 Filed 06/11/20 Page 3 of 4




                                  KILPATRICK TOWNSEND & STOCKTON LLP
                                  607 14th Street, N.W.
                                  Suite 1100
                                  Washington, D.C. 20006
                                  Tel: 202-508-5800
                                  Fax: 202-508-5858

                                  Rob Roy Smith (admitted pro hac vice)
                                  WSBA No. 33798
                                  KILPATRICK TOWNSEND & STOCKTON LLP
                                  1420 Fifth Avenue, Suite 3700
                                  Seattle, Washington 98101
                                  Tel: (206) 467-9600
                                  Fax: (206) 623-6793

                                  Attorneys for Plaintiffs




                 CERTIFICATE OF SERVICE
                              3
         Case 1:20-cv-01491-APM Document 20 Filed 06/11/20 Page 4 of 4



       I hereby certify that on June 11, 2020, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the District of Columbia by using the CM/ECF

system, which will send notification of such filing to all counsel of record.



                                              /s/ Keith M. Harper
                                              Keith M. Harper, DC Bar No. 451956




                                                 4
